Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
a cage for containing the at least one row of rolling bodies; and a seal integrated in the cage and provided with at least two radial contact lips made of elastomeric material, with at least one first radial lip in contact with the radially inner ring and with at least one second radial lip in contact with the radially outer ring, wherein the cage has a support portion on which the at least two radial lips are co-moulded and a centre of gravity of the support portion is positioned approximately on the same nominal pitch diameter of a rolling body, wherein the nominal pitch diameter is the diameter in which a center of the rolling body of the at least one row of rolling bodies is positioned with respect to an axis (X) of symmetry of the bearing unit, and wherein the support portion has a plurality of openings disposed in a discontinuous manner in a circumferential direction, a plurality of crimping holes and a plurality of grooves made to improve adhesion of an elastomeric material of the at least two radial contact lips on the cage.

Claim 10
wherein the cage has a support portion on which the at least two radial lips are co- moulded and wherein the cage is configured such that, when assembled in a wheel hub bearing, a centre of gravity of the support portion is positioned approximately on a same nominal pitch diameter of a rolling body, wherein the nominal pitch diameter is the diameter in 

Claim 19
a seal integrated in a cage, the seal provided with at least two radial contact lips, with at least one first radial lip configured to, when assembled in a wheel hub assembly, contact a radially inner ring and with at least one second radial lip configured to, when assembled in a wheel hub assembly, contact with a radially outer ring, wherein the cage has a support portion on which the at least two radial lips are co-moulded and wherein the cage is configured such that, when assembled in a wheel hub bearing, a centre of gravity of the support portion is positioned approximately on a same nominal pitch diameter of a rolling body, wherein the nominal pitch diameter is the diameter in which a center of the rolling body of a row of rolling bodies is positioned with respect to an axis (X) of symmetry of the wheel hub bearing, wherein a ratio between a thickness (A) of the support portion and a thickness (B) of a radial lip of the at least two radial lips ranges between 50 % and 80%, wherein the support portion has a plurality of openings disposed in a discontinuous manner in a circumferential direction, a plurality of crimping holes and a plurality of grooves made to improve adhesion of an elastomeric material of the at least two radial contact lips on the cage, wherein the at least two radial lips are made of a vulcanized thermoplastic polymeric material, wherein ]the at least two radial lips have substantially the same length in a radial direction comprised in a range between 1 mm and 5 mm, wherein the at least two radial lips have an interference with the corresponding surfaces of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ALAN B WAITS/            Primary Examiner, Art Unit 3656